Citation Nr: 0614985	
Decision Date: 05/23/06    Archive Date: 06/02/06

DOCKET NO.  04-01 971	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Whether new and material evidence was submitted to reopen a 
previously denied claim of entitlement to service connection 
for bilateral hearing loss, and whether service connection is 
warranted for this disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

David S. Ames, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1961 to April 
1964.

This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision the 
Department of Veterans Affairs (VA) Regional office in 
Columbia, South Carolina (RO).


FINDINGS OF FACT

1.  An unappealed April 1997 RO decision denied the veteran's 
request to reopen a previously denied claim of entitlement to 
service connection for bilateral hearing loss.

2.  In January 2001, an application to reopen the issue of 
entitlement to service connection for bilateral hearing loss 
was received.

3.  Evidence associated with the claims file since the 
unappealed April 1997 RO is so significant that it must be 
considered in order to fairly decide the merits of the 
veteran's claim for entitlement to service connection for 
bilateral hearing loss.

4.  The veteran's current bilateral hearing loss is related 
to military service.


CONCLUSIONS OF LAW

1.  The evidence received since the unappealed April 1997 RO 
decision is new and material, and the claim of entitlement to 
service connection for bilateral hearing loss is reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 
(2005).

2.  Bilateral hearing loss was incurred in military service.  
38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.385 (2005).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005).  
VA has issued regulations to implement the provisions of the 
VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2005).  In November 2000, the Veterans Claims Assistance Act 
of 2000 (VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  VA has 
issued regulations implementing the VCAA.  38 C.F.R. § 3.102, 
3.156(a), 3.159, 3.326 (2005).  Without deciding whether the 
notice and development requirements of VCAA have been 
satisfied in the present case, this law does not preclude the 
Board from adjudicating the issue involving the veteran's 
claim for service connection for bilateral hearing loss as 
the Board is taking action favorable to the veteran by 
granting service connection for this disorder.  As such, this 
decision poses no risk of prejudice to the appellant.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); see also 
Pelegrini v. Principi, 17 Vet. App. 412 (2004).

New and Material Evidence

In an unappealed January 1993 rating decision, the RO denied 
the veteran's claim for entitlement to service connection for 
bilateral hearing loss on the basis that bilateral hearing 
loss was not shown to have been incurred in or aggravated 
during active military service.

In an unappealed April 1997 rating decision, the RO denied 
the veteran's request to reopen a previously denied claim of 
entitlement to service connection for bilateral hearing loss 
on the basis that the evidence submitted was not new and 
material because it essentially duplicated evidence which was 
previously considered.
 
The veteran did not file a notice of disagreement after the 
April 1997 denial of his request to reopen a previously 
denied claim of entitlement to service connection for 
bilateral hearing loss.  The April 1997 RO decision thus 
became final based on the evidence then of record.  38 
U.S.C.A. § 7105; 38 C.F.R. § 20.1103 (2005).  Nevertheless, a 
claim will be reopened in the event that new and material 
evidence is presented.  38 U.S.C.A. § 5108.  Since the April 
1997 RO decision was the last final disallowance, the Board 
must review all of the evidence submitted subsequent to that 
action to determine whether the veteran's claim for service 
connection should be reopened and re-adjudicated on a de novo 
basis.  Evans v. Brown, 9 Vet. App. 273 (1996).

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  The regulatory changes 
of the new and material evidence requirement, found at 38 
C.F.R. § 3.156(a) in the VA regulations implementing the 
VCAA, apply only to a claim to reopen a finally decided claim 
that was received on or after August 29, 2001.  38 C.F.R. § 
3.159(c).  The veteran in this case filed his claim to reopen 
the issue of entitlement to service connection for bilateral 
hearing loss in January 2001, before the effective date for 
regulatory change of the new and material evidence 
requirement.  As such, the changes to the definition of new 
and material evidence will not be applied here.  The 
definition of new and material evidence in effect prior to 
August 29, 2001 will be applied.

For claims to reopen filed prior to August 29, 2001, new and 
material evidence means evidence not previously submitted to 
agency decision makers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which, by itself or in 
connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001).

The evidence of record at the time of the April 1997 rating 
decision consisted of the veteran's service medical records, 
a private audiological examination from September 1992, a 
statement from the veteran from July 1996, an excerpt from 
the memoirs of Alexander Haig, VA medical records from 1992 
to 1996 and a VA examination from December 1996.  The service 
medical records are entirely negative for any diagnosis of 
hearing loss, though a complaint of ear problems occurred in 
September 1962.  The veteran was diagnosed with hearing loss 
in July 1992 during a VA audiological examination.  A VA 
examination from December 1996 stated that there was an 80 
percent likelihood that the veteran's hearing loss was caused 
by acoustic trauma suffered while on active duty.  In the 
April 1997 rating decision the RO denied the claim due to the 
service records showing normal hearing on separation from 
service and the veteran's history of post-service noise 
exposure while employed as a truck driver.

The evidence of record received since the April 1997 RO 
decision includes VA medical records from 1997 to 2005, 
private medical records from August 1995 and July 1997, a 
newspaper article from the January/February edition of 
Disabled American Veterans magazine, a VA examination from 
March 2005, and a transcript of a hearing before the Board in 
December 2005.  While the VA medical reports show continued 
treatment for bilateral hearing loss, the only evidence that 
has a substantial bearing on the issue on appeal is the VA 
examination report from March 2005.  This examination report 
stated that, "the veteran's current hearing loss is not due 
to the noise exposure that he had in the military."

The VA medical records, the private medical records, the 
newspaper article, the VA examination record, and the hearing 
transcript received since the April 1997 RO decision are new 
in that these statements were not of record at the time of 
the 1997 decision.  However, except for the VA examination 
record, these records are not "material" as defined above, 
since they are not so significant that they must be 
considered in order to fairly decide the merits of the claim.  
The Board notes that the March 2005 VA examination deals 
specifically with the etiology of the veteran's bilateral 
hearing loss and is sufficiently relevant to the issue at 
hand to be found so significant that it must be considered in 
order to fairly decide the merits of the veteran's claim.  
Accordingly, the VA examination record is new and material as 
it is so significant that it must be considered in order to 
fairly decide the merits of the claim.

Service Connection

The veteran claims entitlement to service connection for 
bilateral hearing loss.  He states that he was exposed to the 
acoustic trauma during service.  Service connection may be 
granted for disability or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131.  
Additionally, service connection may be granted for 
disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service.  38 C.F.R. § 3.303(d); Cosman v. 
Principi, 3 Vet. App. 303, 305 (1992).  Moreover, 
sensorineural hearing loss may be presumed to have been 
incurred during service if it first became manifest to a 
compensable degree within one year of separation from active 
duty.  38 U.S.C.A. §§1101, 1110, 1112, 1131, 1137 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2005).

Impaired hearing is considered a disability for VA purposes 
when the auditory threshold in any of the frequencies 500, 
1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385.

The service medical records show that in September 1962 the 
veteran complained of ear trouble for the previous three 
days, stated that his hearing was getting worse, and stated 
that he had been hearing "little bells a long way off" in 
both ears since his artillery unit had fired three days 
previous.  Despite these complaints, the veteran's service 
medical records do not show clinical evidence of hearing 
loss, as defined by 38 C.F.R. § 3.385, at any time during 
active duty service.  However, although hearing loss, as 
defined by 38 C.F.R. § 3.385, is not shown in service or at 
separation from service, service connection can be 
established if medical evidence shows that it is actually due 
to incidents during service.  Hensley v. Brown, 5 Vet. App. 
155 (1993).

In July 1992 a VA audiology examination was conducted.  Pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
50
75
85
LEFT
20
20
70
70
75

Speech audiometry, revealed speech recognition ability of 86 
percent in the right ear and of 82 in the left ear.  The 
diagnosis was moderate bilateral high frequency sensorineural 
hearing loss.  

Multiple private and VA audiological examinations conducted 
since that date have confirmed bilateral hearing loss for VA 
purposes.  38 C.F.R. § 3.385.

In December 1996 a VA audiological examination was conducted.  
The examiner stated that, "[t]he hearing loss can certainly 
be explained on the basis of noise exposure during the 
military service with an artillery unit, which was firing 
artillery without the use of ear protection, by the 
[veteran's] history.  There is probably an 80% likelihood 
that the veteran's hearing loss is related to acoustic trauma 
suffered while on active duty."  The Board notes that the 
veteran's service personnel records show that he was assigned 
to artillery units for the duration of his active service.

In March 2005 a VA audiological examination was conducted.  
The examiner stated that, "[a]n audiogram from discharge 
from the army was found where the veteran's hearing is within 
normal limits.  Therefore, the veteran's current hearing loss 
is not due to the noise exposure that he had in the 
military."

The Board concludes that the veteran's bilateral hearing loss 
is related to active military service.  In the March 2005 VA 
audiological examination, the examiner opined that the 
veteran's bilateral hearing loss was not related to military 
noise exposure, without any discussion of the veteran's 
military occupational specialty, inservice noise exposure, or 
post-service noise exposure.  See Hernandez-Toyens v. West, 
11 Vet. App. 379, 382 (1998) (finding that the failure of the 
physician to provide a basis for an opinion goes to the 
weight or credibility of the evidence).  The examiner found 
no nexus only because bilateral hearing loss was not shown on 
service separation; but this finding does not account for the 
possibility that hearing loss can be incurred in service, yet 
not manifested at separation.  See Hensley v. Brown, 5 Vet. 
App. 155, 159-60 (1993).  Furthermore, in the December 1996 
VA audiological examination, the examiner found that there 
was an 80 percent likelihood that the veteran's bilateral 
hearing loss was related to noise exposure in active service.  
Finally, the Board notes that the veteran was previously 
granted service connection for tinnitus due to noise exposure 
in service in April 1997.

Accordingly, the Board finds that the evidence is at least in 
equipoise with regard to this claim, and therefore, with 
application of the benefit of the doubt doctrine, service 
connection for bilateral hearing loss is warranted.  Gilbert 
v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for bilateral hearing loss is granted.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


